EXHIBIT 10.38




FIRST AMENDMENT TO

THE PHOENIX COMPANIES, INC.  

ANNUAL INCENTIVE PLAN FOR EXECUTIVE OFFICERS

As Amended and Restated Effective January 1, 2009




The Phoenix Companies, Inc. Annual Incentive Plan for Executive Officers (the
"Plan"), as amended and restated effective January 1, 2009, is amended effective
as indicated as follows:




1.

Effective March 7, 2013, Section 4.1A is added to read as follows:




4.1A

Compensation Recovery Policy (“Clawback Policy”).

If an Executive Officer is covered under the Company’s Compensation Recovery
Policy, as currently in effect and as amended from time to time (“Clawback
Policy”), under certain circumstances, the Company is allowed to recover
incentive compensation paid to certain employees.  The benefits provided under
this Plan are incentive compensation and are subject to the Clawback Policy, a
copy of the currently effective version of which has been provided to the
covered Executive Officer, and such benefits shall be repaid to the Company if
and to the extent that the Company’s Board determines that repayment must be
made pursuant to the Clawback Policy.










 IN WITNESS WHEREOF, this First Amendment to the Plan is adopted this 15 day of
January, 2014.







On Behalf of

The Phoenix Companies, Inc.

Board of Directors/Compensation Committee







/s/ Jody A. Beresin_________________________

Jody A. Beresin

Senior Vice President

Administration






